                  Case 2:21-cv-00309-RSL Document 1 Filed 03/08/21 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   PUBLIC HOSPITAL DISTRICT NO. 1 OF                   NO.
17   SNOHOMISH COUNTY, dba
18   EVERGREENHEALTH MONROE,                             COMPLAINT FOR DECLARATORY
19                                                       RELIEF
20                       Plaintiff,
21                                                       JURY DEMAND
22           v.
23
24   AMERICAN GUARANTEE AND
25   LIABILITY INSURANCE COMPANY,
26
27                       Defendant.
28
29
30
31          Plaintiff Public Hospital District No. 1 of Snohomish County, dba EvergreenHealth
32
33   Monroe (“EHM”), alleges for its Complaint as follows:
34
35                                         I. INTRODUCTION
36
37          1.1.     This is an insurance coverage action seeking declaratory relief under 28 U.S.C.
38
39   § 2201. Plaintiff EHM recently asked Defendant American Guarantee and Liability Insurance
40
41   Company (“Zurich”) to agree to toll the one-year suit limitations clause in the subject insurance
42
43   policy because Zurich’s coverage investigation was incomplete. Zurich responded by agreeing
44
45   to toll, but only “to the extent that such limitation period has not already run.” EHM is thus

     COMPLAINT FOR DECLARATORY RELIEF - 1                            G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
               Case 2:21-cv-00309-RSL Document 1 Filed 03/08/21 Page 2 of 5




 1   filing this lawsuit because (i) there is an actual and justiciable controversy over coverage for
 2
 3   EHM’s insurance claim, and (ii) EHM must preserve its right to sue for coverage.
 4
 5                                              II. PARTIES
 6
 7          2.1.    EvergreenHealth Monroe. Plaintiff EHM is a Washington public hospital
 8
 9   district. EHM’s principal place of business is in Snohomish County, Washington.
10
11          2.2.    Zurich. Defendant Zurich is a New York corporation with a principal place of
12
13   business in Schaumburg, Illinois.
14
15                                 III. JURISDICTION AND VENUE
16
17          3.1.    Jurisdiction. This Court has jurisdiction under 28 U.S.C. § 1332 because the
18
19   amount in controversy exceeds $75,000, exclusive of interests and costs, and there is complete
20
21   diversity among the parties. Further, this Court has jurisdiction to issue declaratory relief under
22
23   28 U.S.C. §§ 2201.
24
25          3.2.    Venue. Venue is proper under 28 U.S.C. § 1391 because the events giving rise to
26
27   this lawsuit occurred in this judicial district and because this lawsuit involves EHM’s claim for
28
29   insurance proceeds stemming from a loss occurring in Snohomish County, Washington.
30
31                                   IV. FACTUAL BACKGROUND
32
33          4.1.    The Policy. Zurich, through an insurance broker located in Bellevue,
34
35   Washington, sold Policy No. ZMD0158544-03 (“Policy”) to EHM. The Policy provides
36
37   coverage, inter alia, for property damage, business interruption and extra expense (aka “Time
38
39   Element”), decontamination, and interruption by communicable disease for loss occurring
40
41   between October 1, 2019 and October 1, 2020.
42
43          4.2.    The Claim. EHM has and continues to treat patients in connection with the
44
45   COVID-19 pandemic. EHM tendered a claim (“Claim”) to Zurich associated with government

     COMPLAINT FOR DECLARATORY RELIEF - 2                             G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
               Case 2:21-cv-00309-RSL Document 1 Filed 03/08/21 Page 3 of 5




 1   shut-down orders, physical loss of property, and related costs. Zurich assigned March 19, 2020
 2
 3   as the date of loss and 5630047090 as the claim number.
 4
 5          4.3.    The Investigation. Zurich has been investigating EHM’s claim for almost a year,
 6
 7   but has yet to issue a final coverage position. Zurich has asked EHM several questions via letters
 8
 9   and emails, including questions about the Policy’s coverage for “Interruption by Communicable
10
11   Disease.” EHM has responded to those questions. Zurich appeared to deny coverage via email
12
13   on January 22, 2021, but later said via telephone it was continuing to review coverage.
14
15          4.4.    The Suit Limitations Clause. As to claims based in Washington, the Policy
16
17   contains a clause providing: “No suit, action or proceeding for the recovery of any claim will be
18
19   sustained in any court of law or equity unless the Insured has fully complied with all the
20
21   provisions of this Policy. Legal action must be started within (12) twelve months after the date
22
23   of direct physical loss or damage to Covered Property or to other property as set forth herein.”
24
25          4.5.    EHM Requests Tolling. On March 2, 2021, EHM asked Zurich to toll the suit
26
27   limitations clause because Zurich had not yet issued a final coverage position. Zurich responded
28
29   on March 5, 2021, agreeing to EHM’s tolling proposal, but only for three months and only “to
30
31   the extent that such limitation period has not already run.” EHM promptly requested
32
33   clarification because no limitations period had yet run, and because Zurich had not complied
34
35   with Washington Administrative Code 284-30-380(5): “(5) Insurers must not continue
36
37   negotiations for settlement of a claim directly with a claimant who is neither an attorney nor
38
39   represented by an attorney until the claimant’s rights may be affected by a statute of limitations
40
41   or a policy or contract time limit, without giving the claimant written notice that the time limit
42
43   may be expiring and may affect the claimant’s rights. This notice must be given to first party
44
45   claimants thirty days and to third party claimants sixty days before the date on which any time

     COMPLAINT FOR DECLARATORY RELIEF - 3                             G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
                Case 2:21-cv-00309-RSL Document 1 Filed 03/08/21 Page 4 of 5




 1   limit may expire.” As of the time of filing, Zurich has not clarified its position on whether it
 2
 3   believes a limitations period has already run or provided final confirmation the limitations period
 4
 5   is indeed tolled.
 6
 7                        V. FIRST CLAIM: DECLARATORY JUDGMENT
 8
 9           5.1.    Incorporation by Reference. EHM re-alleges and incorporates by reference the
10
11   preceding paragraphs.
12
13           5.2.    This Case Presents an Actual and Justiciable Controversy. EHM seeks a
14
15   judgment that the Policy covers the Claim and that Zurich is responsible for timely and fully
16
17   paying EHM’s loss. EHM also seeks a judgment that no suit limitations period for the Claim has
18
19   run, and that its Claim is not otherwise time barred.
20
21                                         VI. JURY DEMAND
22
23           6.1.    Pursuant to Federal Rule of Civil Procedure 38, EHM demands a jury on all
24
25   issues so triable.
26
27                                    VII. REQUEST FOR RELIEF
28
29           7.1.    Declaratory Judgment. A declaratory judgment in favor of EHM that (i) the
30
31   Policy covers the Claim and that Zurich is responsible for timely and fully paying EHM’s loss,
32
33   and (ii) EHM’s instant suit is not time-barred by the Policy or otherwise.
34
35           7.2.    Attorney’s Fees and Costs of Suit. For reasonable attorney’s fees and costs,
36
37   including, without limitation, actual attorney’s fees pursuant to Olympic Steamship Co. v.
38
39   Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991).
40
41           7.3.    Other Relief. Pre-judgment and post-judgment interest, and such other and
42
43   further relief as the Court deems just, proper, and equitable.
44
45


     COMPLAINT FOR DECLARATORY RELIEF - 4                             G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
             Case 2:21-cv-00309-RSL Document 1 Filed 03/08/21 Page 5 of 5




 1         DATED this 8th day of March, 2021.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4                                       Attorneys for Plaintiff EvergreenHealth Monroe
 5
 6                                       By      s/ Dale L. Kingman
 7                                              Dale L. Kingman, WSBA #07060
 8                                              dkingman@gordontilden.com
 9
10
11                                       By      s/ Greg D. Pendleton
12                                              Greg D. Pendleton, WSBA #38361
13                                              gpendleton@gordontilden.com
14
15                                              600 University Street, Suite 2915
16                                              Seattle, Washington 98101
17                                              206.467.6477
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     COMPLAINT FOR DECLARATORY RELIEF - 5                       G O R DO N     600 University Street
                                                                  T IL DE N    Suite 2915
                                                                 THOMAS        Seattle, WA 98101
                                                                C O R DE L L   206.467.6477
